Order entered February 18, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01259-CR

                        CHRISTOPHER ALAN LUPER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 062211

                                          ORDER
       Before the Court is the State’s February 14, 2014 second motion to extend time to file its

appellate brief. We GRANT the motion to the extent that we ORDER the State to file its brief

on or before Tuesday, March 4, 2014.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    PRESIDING JUSTICE